On this motion for reargument we have considered the additional points of law raised in appellants’ memorandum which we assume would have been presented in the reply brief which did not reach the court until after the decision was announced. Upon a consideration of those points, and the papers in support of the motion, we adhere to our original view. Some of the questions raised depend upon the credibility of witnesses which we are not authorized to review in this kind of'ease. Motion for reargument, or in the alternative, for permission to appeal to the Court of Appeals denied, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ. [See ante, p. 1098.]